REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made as of the 6th day
of January, 2010, between DayStar Technologies, Inc., a Delaware corporation
(the "Company"), and the individual listed on Schedule I (the "Purchaser"). The
Company and the Purchaser are sometimes referred to individually as a "Party"
and collectively as the "Parties".

Recitals

A. The Company and the Purchaser are parties to that certain Purchase Agreement
dated January 6, 2010 (the "Purchase Agreement") pursuant to which the Company
has agreed to sell, and the Purchaser has agreed to purchase, (a) a secured
convertible note of the Company (the "Note"), (b) a warrant to purchase up to
500,000 shares of common stock of the Company (the "Warrant").

B. In connection with the purchase by the Purchaser of the Note and the Warrant
pursuant to the Purchase Agreement, the Company desires to grant to the
Purchaser and his successors and permitted assigns certain registration rights
with respect to shares of common stock of the Company ("Common Stock").

AGREEMENT

NOW, THEREFORE

, in consideration of the foregoing recitals and the mutual promises hereinafter
set forth, the Parties agree as follows.



REGISTRATION RIGHTS



Definitions

. For purposes of this Agreement:



"Affiliate" means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than 50% of the voting
interests are, at the time such determination is being made, owned, Controlled
or held, directly or indirectly, by such Person or (ii) any other Person which,
at the time such determination is being made, is Controlling, Controlled by or
under common Control with, such Person. "Control", whether used as a noun or
verb, refers to the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management or policies of a Person, whether
through the ownership of voting securities or otherwise.



"
Holder
" means a Person that (i) is a party to this Agreement (or a permitted
transferee under
Section 2.2
) and (ii) owns Registrable Securities;
provided, however
, that for purposes of this Agreement, Holders of Registrable Securities will
not be required to convert the Note or exercise the Warrant into Common Stock to
exercise the registration rights granted hereunder, until immediately before the
closing of the offering to which the registration relates.



"Participating Holders" means Holders participating, or electing to participate,
in an offering of Registrable Securities.

"Person" means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and will include any successor (by merger
or otherwise) of any such entity.

"Registrable Securities" means any shares of Common Stock (i) issued or issuable
upon conversion of the Note; (ii) issued or issuable upon exercise of the
Warrant; (iii) otherwise held or which could be held upon conversion or exercise
by the Purchaser; and (iv) issued or issuable with respect to the securities
referred to in clauses (i) - (iii) above by virtue of any stock split,
combination, stock dividend, merger, consolidation or other similar event;
provided, however, that shares of Common Stock that are considered to be
Registrable Securities will cease to be Registrable Securities (A) upon the sale
thereof pursuant to an effective registration statement, (B) upon the sale
thereof pursuant to Rule 144 (or successor rule) under the Securities Act where
the purchaser thereof receives unrestricted securities, (C) when such securities
cease to be outstanding or (D) in a private transaction where the transferor's
rights under this Agreement are not assigned.

"Registration Expenses" mean all expenses (other than underwriting discounts and
commissions) arising from or incident to the performance of or compliance with
this Agreement, including without limitation (i) SEC, stock exchange, the
Financial Industry Regulatory Authority ("FINRA") and other registration and
filing fees, (ii) all fees and expenses incurred in connection with complying
with any securities or blue sky laws, (iii) all printing, messenger and delivery
expenses, (iv) the fees, charges and disbursements of counsel to the Company and
of its independent public accountants and any other accounting and legal fees,
charges and expenses incurred by the Company (including, without limitation, any
expenses arising from any special audits or "comfort letters" required in
connection with or incident to any registration), (v) the fees, charges and
disbursements of any special experts retained by the Company in connection with
any registration pursuant to the terms of this Agreement, (vi) all internal
expenses of the Company, and (vii) the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange, in
each case regardless of whether any Registration Statement is declared
effective.

"Registration Statement" will mean any Registration Statement of the Company
filed with the SEC on the appropriate form pursuant to the Securities Act which
covers any of the shares of Common Stock and any other Registrable Securities
pursuant to the provisions of this Agreement and all amendments and supplements
to any such Registration Statement, including post-effective amendments, in each
case including the prospectus contained therein, all exhibits thereto and all
materials incorporated by reference therein.

"SEC" means the United States Securities and Exchange Commission.

"Selling Expenses" will mean the underwriting fees, discounts, selling
commissions and stock transfer taxes applicable to all Registrable Securities
registered by the Participating Holders.

Filing of Registration Statement.

Obligation to File Registration Statement
. The Company will, as soon as practicable after the earliest of the Company
obtaining stockholder approval of the issuance of Common Stock under the Warrant
and Note, obtaining a letter from Nasdaq exempting the Company from obtaining
such shareholder approval, or determining that such stockholder approval is not
required, file a Registration Statement under the Securities Act covering the
sale or other distribution of all or any portion of the Registrable Securities
pursuant to Rule 415 under the Securities Act. The Company will use its
reasonable efforts to have such Registration Statement declared effective by the
SEC as soon as practicable thereafter (the "
Effectiveness Deadline
").



Liquidated Damages

. To the extent (a) the Registration Statement required pursuant to this
Section 1.2
is not filed with the SEC on or prior to the Filing Deadline, (b) such
Registration Statement has not been declared effective by the SEC on or prior to
the Effectiveness Deadline, or (c) such Registration Statement is filed and
declared effective but thereafter ceases to be effective or fails to be usable
for its intended purpose without being succeeded within five days by a
post-effective amendment thereto that cures such failure and that is itself
declared effective within five days of filing such post-effective amendment
(each, a "
Registration Default
"), then the Company will pay to each Holder liquidated damages in an amount
equal to one percent (1%) of the principal amount of the loan, for each month or
portion thereof that the Registration Default continues. However, in no event
shall the Company pay liquidated damages in excess of ten percent (10%) of the
principal amount of the loan in total to each Holder.



Piggyback Registrations

.



Right to Include Registrable Securities

. In the event that a Registration Default has occurred and is continuing, and
thereafter the Company from time to time proposes for any reason to register any
of its Common Stock under the Securities Act, either for its own account or for
the account of a stockholder other than pursuant to a Registration Statement on
Forms S-4 or S-8 (or similar or successor forms) or pursuant to one or more
secured bridge financing transactions from the Issuance Date of the Note and
through the Maturity Date of the Note (a "
Proposed Registration
"), the Company will promptly give written notice thereof to all of the Holders
(which notice will be given not less than 30 days prior to the expected
effective date of the Company's Registration Statement) and will offer such
Holders the right to request inclusion of any of such Holder's Registrable
Securities in the Proposed Registration. No registration pursuant to this
Section 1.3
will relieve the Company of its obligation to register Registrable Securities
pursuant to
Section 1.2
.



Piggyback Procedure

. Each Holder of Registrable Securities will have 20

days from the date of receipt of the Company's notice referred to in
Section 1.3(a)
to deliver to the Company a written request specifying the number of Registrable
Securities such Holder intends to sell and such Holder's intended method of
disposition. Any Holder will have the right to withdraw such Holder's request
for inclusion of such holder's Registrable Securities in any Registration
Statement pursuant to this
Section 1.3
by giving written notice to the Company of such withdrawal. Subject to
Section 1.3(d)
, the Company will use commercially reasonable efforts to include in such
Registration Statement all such Registrable Securities so requested to be
included therein;
provided
,
however
, that the Company may at any time withdraw or cease proceeding with any such
Proposed Registration if it will at the same time withdraw or cease proceeding
with the registration of all other shares of Common Stock originally proposed to
be registered. If the Proposed Registration by the Company is, in whole or in
part, an underwritten public offering of securities of the Company, any request
under this
Section 1.3(b)
will specify that the Registrable Securities be included in the underwriting on
the same terms and conditions as the shares, if any, otherwise being sold
through underwriters under such registration.



Selection of Underwriters

. The managing underwriter for any Proposed Registration that involves an
underwritten public offering will be one or more reputable nationally recognized
investment banks selected by the Company and reasonably acceptable to a

majority in interest

of

the Holders.



Priority for Piggyback Registration

. Notwithstanding any other provision of this
Article 1
, if the managing underwriter of an underwritten public offering determines and
advises the Company and the Holders that the inclusion of all Registrable
Securities proposed to be included by the Holders of Registrable Securities in
such offering would materially and adversely interfere with the successful
marketing of the Company's securities, then the Holders of Registrable
Securities will not be permitted to include any Registrable Securities in excess
of the amount, if any, of Registrable Securities which the managing underwriter
of such offering will reasonably and in good faith agree in writing to include
in such offering in addition to the amount of securities to be registered for
the Company. The Company will include in such Registration Statement, as to each
Holder, only a portion of the Registrable Securities such Holder has requested
be registered equal to the ratio which such Holder's requested Registrable
Securities bears to the total number of Registrable Securities requested to be
included in such Registration Statement by all Holders. Pursuant to the
foregoing provision, the securities to be included in a registration initiated
by the Company will be allocated: (i) first, to the Company; (ii) second, pari
passu to the Holders; and (iii) third, to any others requesting registration of
securities of the Company.



Registration Procedures

.



Obligations of the Company

. Whenever registration of Registrable Securities is required pursuant to this
Agreement, the Company will use its reasonable efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method of distribution thereof as promptly as possible, and in
connection with any such request, the Company will, as expeditiously as
possible:



Preparation of Registration Statement; Effectiveness

. Prepare and file with the SEC a Registration Statement on any form on which
the Company then qualifies, which counsel for the Company will deem appropriate
and pursuant to which such offering may be made in accordance with the intended
method of distribution thereof (except that the Registration Statement will
contain such information as may reasonably be requested for marketing or other
purposes by the managing underwriter), and use reasonable best efforts to cause
any registration required hereunder to become effective as soon as practicable
after the initial filing thereof (unless a specific time period is otherwise set
forth herein) and remain effective for a period of not less than one year from
the effective date thereof or such shorter period in which all Registrable
Securities have been sold in accordance with the methods of distribution set
forth in the Registration Statement;
provided
that, in the case of any registration of Registrable Securities on Form S-3
which are intended to be offered on a continuous or delayed basis, such one-year
period will be extended, if necessary, to keep the Registration Statement
effective until all such Registrable Securities are sold,
provided
that Rule 415, or any successor rule under the Securities Act, permits an
offering on a continuous or delayed basis;



Participation in Preparation

. Provide any Participating Holder, any underwriter participating in any
disposition pursuant to a Registration Statement, and any attorney, accountant
or other agent retained by any Participating Holder or underwriter
(collectively, the
"Inspectors"
), the opportunity to participate in the preparation of such Registration
Statement, each prospectus included therein or filed with the SEC and each
amendment or supplement thereto;



Due Diligence

. For a reasonable period prior to the filing of any Registration Statement
pursuant to this Agreement, make available for inspection and copying by the
Inspectors such financial and other information and books and records, pertinent
corporate documents and properties of the Company and its subsidiaries and cause
the officers, directors, employees, counsel and independent certified public
accountants of the Company and its subsidiaries to respond to such inquiries and
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement, as will be reasonably necessary, in
the judgment of the respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act;
provided
,
however
, that if requested by the Company, each Inspector will enter into a
confidentiality agreement with the Company prior to the Company's release or
disclosure of confidential information to such Inspector;



General Notifications

. Promptly notify in writing the Participating Holders, the sales or placement
agent, if any, therefor and the managing underwriter of the securities being
sold, (A) when such Registration Statement or the prospectus included therein or
any prospectus amendment or supplement or post-effective amendment has been
filed, and, with respect to any such Registration Statement or any
post-effective amendment, when the same has become effective, (B) when the SEC
notifies the Company whether there will be a "review" of such Registration
Statement and (C) of any comments (oral or written) by the SEC and by the blue
sky or securities commissioner or regulator of any state with respect thereto or
(D) of any request by the SEC for any amendments or supplements to such
Registration Statement or the prospectus or for additional information;



10b-5 Notification

. Promptly notify in writing the Participating Holders, the sales or placement
agent, if any, therefor and the managing underwriter of the securities being
sold pursuant to any Registration Statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act upon
discovery that, or upon the happening of any event as a result of which, any
prospectus included in such Registration Statement (or amendment or supplement
thereto) contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made,
and the Company will promptly prepare a supplement or amendment to such
prospectus and file it with the SEC (in any event no later than ten

days following notice of the occurrence of such event to each Participating
Holder, the sales or placement agent and the managing underwriter) so that after
delivery of such prospectus, as so amended or supplemented, to the purchasers of
such Registrable Securities, such prospectus, as so amended or supplemented,
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances under which they were made;



Notification of Stop Orders; Suspensions of Qualifications and Exemptions

. Promptly notify in writing the Participating Holders, the sales or placement
agent, if any, therefor and the managing underwriter of the securities being
sold of the issuance by the SEC of (A) any stop order issued or threatened to be
issued by the SEC or (B) any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose and the Company will use reasonable efforts to (x)
prevent the issuance of any such stop order, and in the event of such issuance,
to obtain the withdrawal of any such stop order and (y) obtain the withdrawal of
any order suspending or preventing the use of any related prospectus or
suspending the qualification of any Registrable Securities included in such
Registration Statement for sale in any jurisdiction at the earliest practicable
date;



Amendments and Supplements; Acceleration

. Prepare and file with the SEC such amendments, including post-effective
amendments, as may be necessary to keep each Registration Statement continuously
effective for the applicable time period required hereunder and if applicable,
file any Registration Statements pursuant to Rule 462(b) under the Securities
Act; cause the related prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) promulgated under the Securities Act; and
comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement as
so amended or in such prospectus as so supplemented;



Copies

. Furnish as promptly as practicable to each Participating Holder copies of such
Registration Statement, supplement or amendment as it is proposed to be filed,
and after such filing such number of copies of such Registration Statement, each
amendment and supplement thereto (in each case including all exhibits thereto),
the prospectus included in such Registration Statement (including each
preliminary prospectus) and such other documents as each such Participating
Holder or underwriter may reasonably request;



Blue Sky

. Use reasonable efforts to, prior to any public offering of the Registrable
Securities, register or qualify (or seek an exemption from registration or
qualifications) such Registrable Securities under such other securities or blue
sky laws of such jurisdictions as any Participating Holder or underwriter may
request, and to continue such qualification in effect in each such jurisdiction
for as long as is permissible pursuant to the laws of such jurisdiction, or for
as long as a Participating Holder or underwriter requests or until all of such
Registrable Securities are sold, whichever is shortest, and do any and all other
acts and things which may be reasonably necessary or advisable to enable any
Participating Holder to consummate the disposition in such jurisdictions of the
Registrable Securities;



Other Approvals

. Use reasonable efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the Participating Holders and underwriters to consummate the
disposition of Registrable Securities;



"Cold Comfort" Letter. Obtain a "cold comfort" letter from the Company's
independent public accountants in customary form and covering such matters of
the type customarily covered by "cold comfort" letters as the managing
underwriter may reasonably request, and reasonably satisfactory to a majority in
interest of the Participating Holders;

Legal Opinion

. Furnish, at the request of any underwriter of Registrable Securities on the
date such securities are delivered to the underwriters for sale pursuant to such
registration, an opinion, dated such date, of counsel representing the Company
for the purposes of such registration, addressed to the Holders, and the
placement agent or sales agent, if any, thereof and the underwriters, if any,
thereof, covering such legal matters with respect to the registration in respect
of which such opinion is being given as such underwriter may reasonably request
and as are customarily included in such opinions;



Certificates, Closing

. Provide officers' certificates and other customary closing documents;



FINRA

. Cooperate with each Participating Holder and each underwriter participating in
the disposition of such Registrable Securities and underwriters' counsel in
connection with any filings required to be made with the FINRA;



Listing

. Use reasonable efforts to cause all such Registrable Securities to be listed
on each securities exchange on which similar securities issued by the Company
are then listed and if not so listed, to be listed on the over-the-counter
system;



Private Sales

. Use reasonable efforts to assist a Holder in facilitating private sales of
Registrable Securities by, among other things, providing officers' certificates
and other customary closing documents reasonably requested by a Holder; and



Reasonable Efforts

. Use reasonable efforts to take all other actions necessary to effect the
registration of the Registrable Securities contemplated hereby.



Seller Information

. The Company may require each Participating Holder as to which any registration
of such Holder's Registrable Securities is being effected to furnish to the
Company with such information regarding such Participating Holder and such
Participating Holder's method of distribution of such Registrable Securities as
the Company may from time to time reasonably request in writing.



Notice to Discontinue

. Each Participating Holder whose Registrable Securities are covered by a
Registration Statement filed pursuant to this Agreement will, upon receipt of
written notice from the Company of the happening of any event of the kind
described in
Section 1.4(a)(v)
, forthwith discontinue the disposition of Registrable Securities until such
Participating Holder's receipt of the copies of the supplemented or amended
prospectus contemplated by
Section 1.4(a)(v)
or until it is advised in writing by the Company that the use of the prospectus
may be resumed and has received copies of any additional or supplemental filings
which are incorporated by reference into the prospectus. If the Company will
give any such notice, the Company will extend the period during which such
Registration Statement is to be maintained effective by the number of days
during the period from and including the date of the giving of such notice
pursuant to
Section 1.4(a)(v)
to and including the date when the Participating Holder will have received the
copies of the supplemented or amended prospectus contemplated by, and meeting
the requirements of,
Section 1.4(a)(v)
.



Registration Expenses.

Except as otherwise provided herein, all Registration Expenses will be borne by
the Company. All Selling Expenses relating to Registrable Securities registered
will be borne by the Participating Holders of such Registrable Securities pro
rata on the basis of the number of shares so registered.



Indemnification

Indemnification by the Company

. Notwithstanding termination of this Agreement, the Company will indemnify and
hold harmless to the fullest extent permitted by law, each Holder, each of its
directors, officers, employees, advisors, agents and general or limited partners
(and the directors, officers, employees, advisors and agents thereof), their
respective Affiliates and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) any of such Persons, and each underwriter
and each Person who controls (within the meaning of the Securities Act or the
Exchange Act) any underwriter (collectively,
"Holder Indemnified Parties"
) from and against any and all losses, claims, damages, expenses (including,
without limitation, reasonable costs of investigation and fees, disbursements
and other charges of counsel, any amounts paid in settlement effected with the
Company's consent, which consent will not be unreasonably withheld or delayed
and any costs incurred in enforcing the Company's indemnification obligations
hereunder) or other liabilities (collectively,
"Losses"
) to which any such Holder Indemnified Party may become subject under the
Securities Act, Exchange Act, any other federal law, any state or common law or
any rule or regulation promulgated thereunder or otherwise, insofar as such
Losses (or actions or proceedings, whether commenced or threatened, in respect
thereof) are resulting from or arising out of or based upon (i) any untrue, or
alleged untrue, statement of a material fact contained in any Registration
Statement, prospectus or preliminary prospectus (as amended or supplemented) or
any document incorporated by reference in any of the foregoing or resulting from
or arising out of or based upon any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in light of the circumstances
under which they were made), not misleading or (ii) any violation by the Company
of the Securities Act, Exchange Act, any other federal law, any state or common
law or any rule or regulation promulgated thereunder or otherwise incident to
any registration, qualification or compliance and in any such case, the Company
will promptly reimburse each such Holder Indemnified Party for any legal and any
other Losses reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability, action or investigation or
proceeding (collectively, a "
Claim
");
provided
,
however
, that the liability of the Company under this
Section 1.6(a)
will be limited to an amount equal to the sum of the principal amount of the
Note and the exercise price of the Warrant and that the Company will not be
liable to any Holder Indemnified Party for any Losses that arise out of or are
based upon (x) written information provided by a Holder Indemnified Party
expressly for use in the Registration Statement or

(y) sales of Registrable Securities by a Holder Indemnified Party to a person to
whom there was not sent or given, at or before the written confirmation of such
sale, a copy of the prospectus (excluding documents incorporated by reference)
or the prospectus as then amended or supplemented (excluding documents
incorporated by reference) if the Company has previously furnished in a timely
manner a reasonable number of copies thereof to such Holder Indemnified Party in
compliance with this Agreement and the Losses of such Holder Indemnified Party
results from an untrue statement or omission of a material fact contained in
such preliminary prospectus which was corrected in the prospectus (or the
prospectus as then amended or supplemented). Such indemnity will remain in full
force and effect regardless of any investigation made by or on behalf of the
Holder Indemnified Parties and will survive the transfer of Registrable
Securities by such Holder Indemnified Parties.



Indemnification by Holders

. In connection with any proposed registration in which a Holder is
participating pursuant to this Agreement, each such Holder will furnish to the
Company in writing such information with respect to such Holder as the Company
may reasonably request or as may be required by law for use in connection with
any Registration Statement or prospectus or preliminary prospectus to be used in
connection with such registration and each Holder, severally and not jointly,
will indemnify and hold harmless the Company, any underwriter retained by the
Company and their respective directors, officers, partners, employees, advisors
and agents, their respective Affiliates and each Person who controls (within the
meaning of the Securities Act or the Exchange Act) any of such Persons to the
same extent as the foregoing indemnity from the Company to the Holders as set
forth in
Section 1.6(a)
(subject to the exceptions set forth in the foregoing indemnity, the proviso to
this sentence and applicable law), but only with respect to any such information
furnished in writing by such Holder expressly for use therein;
provided
,
however
, that the liability of any Holder under this
Section 1.6(b)
will be limited to the amount of the net

proceeds received by such Holder in the offering giving rise to such liability.
Such indemnity obligation will remain in full force and effect regardless of any
investigation made by or on behalf of the Holder Indemnified Parties (except as
provided above) and will survive the transfer of Registrable Securities by such
Holder.



Conduct of Indemnification Proceedings

. Any Person entitled to indemnification hereunder (the
"Indemnified Party"
) will give prompt written notice to the indemnifying party (the
"Indemnifying Party"
) after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement;
provided
,
however
, that, the failure so to notify the Indemnifying Party will not relieve the
Indemnifying Party of any liability that it may have to the Indemnified Party
hereunder unless and to the extent such Indemnifying Party is materially
prejudiced by such failure. If notice of commencement of any such action is
given to the Indemnifying Party as above provided, the Indemnifying Party will
be entitled to participate in and, to the extent it may wish, jointly with any
other Indemnifying Party similarly notified, to assume the defense of such
action at its own expense, with counsel chosen by it and reasonably satisfactory
to such Indemnified Party. The Indemnified Party will have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel will be paid by the Indemnified Party
unless the Indemnifying Party fails to assume the defense of such action with
counsel The Indemnifying Party will not have the right to assume the defense of
such action on behalf of such Indemnified Party. No Indemnifying Party will be
liable for any settlement entered into without its written consent, which
consent will not be unreasonably withheld. No Indemnifying Party will, without
the written consent of the Indemnified Party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the Indemnified Party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (A) includes an unconditional release of the Indemnified
Party from all liability arising out of such action or claim and (B) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of any Indemnified Party. The rights afforded to any
Indemnified Party hereunder will be in addition to any rights that such
Indemnified Party may have at common law, by separate agreement or otherwise.



Contribution

. If the indemnification provided for in this
Section 1.6
from the Indemnifying Party is unavailable or insufficient to hold harmless an
Indemnified Party in respect of any Losses referred to herein, then the
Indemnifying Party, in lieu of indemnifying the Indemnified Party, will
contribute to the amount paid or payable by the Indemnified Party as a result of
such Losses in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party and the Indemnified Party, as well as any other
relevant equitable considerations. The relative faults of the Indemnifying Party
and Indemnified Party will be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, was
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the Indemnifying Party's and Indemnified Party's relative
intent, knowledge, access to information and opportunity to correct or prevent
such action;
provided
,
however
, that the liability of any Holder under this
Section 1.6(d)
will be limited to the amount of the net proceeds received by such Holder in the
offering giving rise to such liability and the liability of the Company will be
limited to an amount equal to the sum of the principal amount of the Note and
the exercise price of the Warrant. The amount paid or payable by a party as a
result of the Losses or other liabilities referred to above will be deemed to
include, subject to the limitations set forth in
Sections 1.6(a)
,
1.8(b)
and
1.6(c)
, any legal or other fees, charges or expenses reasonably incurred by such party
in connection with any investigation or proceeding. The Parties agree that it
would not be just and equitable if contribution pursuant to this
Section 1.6(d)
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
foregoing. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution
pursuant to this
Section 1.6(d)
.



Rule 144 and Rule 144A; Other Exemptions

. With a view to making available to the Holders the benefits of Rule 144 and
Rule 144A promulgated under the Securities Act and other rules and regulations
of the SEC that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company covenants that it will
(i) file in a timely manner all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder and (ii) take such further action as
each Holder may reasonably request (including, but not limited to, providing any
information necessary to comply with Rule 144 and Rule 144A, if available with
respect to resales of the Registrable Securities under the Securities Act), at
all times from and after the date hereof all to the extent required from time to
time to enable such Holder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by (x)
Rule 144 and Rule 144A (if available with respect to resales of the Registrable
Securities) under the Securities Act, as such rules may be amended from time to
time or (y) any other rules or regulations now existing or hereafter adopted by
the SEC.



Certain Limitations On Registration Rights

. No Holder may participate in any Registration Statement hereunder unless such
Holder completes and executes all questionnaires and other documents reasonably
required and will sell such Holder's Registrable Securities on the basis
provided in any underwriting agreement approved by the Holder or Holders
entitled hereunder to approve such arrangements. Such Holders of Registrable
Securities to be sold by such underwriters may, at their option, require that
any or all of the representations and warranties by, and the other agreements on
the part of the Company to and for the benefit of such underwriters, will also
be made to and for the benefit of such Holders and that any or all of the
conditions precedent to the obligations of the underwriters under the
underwriting agreement be conditions precedent to the obligations of the
Holders.





GENERAL PROVISIONS



Entire Agreement

. This Agreement, together with the Schedules hereto and any certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the Parties in respect of
the subject matter hereof and supersedes all prior understandings, agreements or
representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.



Assignment; Binding Effect

. No Party may assign either this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the other Party;
provided that the rights of a Holder may be transferred or assigned in
connection with a transfer of Registrable Securities to the extent that all of
the following additional conditions are satisfied: (a) such transfer or
assignment is effected in accordance with applicable securities laws; (b) such
transferee or assignee agrees in writing to become subject to the terms of this
Agreement; and (c) the Company is given written notice by such Holder of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned. All of the terms, agreements,
covenants, representations, warranties and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the Parties
and their respective successors and permitted assigns.



Notices. All notices or other communications to a Party required or permitted
hereunder will be in writing and will be delivered personally or by facsimile
(receipt confirmed electronically) to such Party (or, in the case of an entity,
to an executive officer of such party) or will be sent by a reputable express
delivery service or by certified mail, postage prepaid with return receipt
requested, addressed as follows:

If to the Purchaser, to the address set forth on Schedule I.

If to the Company:



DayStar Technologies, Inc.

2972 Stender Way

Santa Clara, California

Attn: Mr. William Steckel

Chief Executive Officer

with a copy to:

Phillips Lytle LLP
30 South Pearl Street
Albany, New York 12207
Attn: Richard E. Honen, Esq.

Any party may change the above specified recipient and/or mailing address by
notice to all other parties given in the manner herein prescribed. All notices
will be deemed given on the day when actually delivered as provided above (if
delivered personally or by facsimile, provided that any such facsimile is
received during regular business hours at the recipient's location) or on the
day shown on the return receipt (if delivered by mail or delivery service).

Specific Performance; Remedies

. Each Party agrees that the other Party would be damaged irreparably if any
provision of this Agreement were not performed in accordance with its specific
terms or were otherwise breached. Accordingly, the Parties will be entitled to
an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its provisions in any
action or proceeding instituted any court of the United States or any state
thereof having jurisdiction over the Parties and the matter, in addition to any
other remedy to which they may be entitled, at law or in equity. Except as
expressly provided herein, the rights, obligations and remedies created by this
Agreement are cumulative and in addition to any other rights, obligations or
remedies otherwise available at law or in equity. Except as expressly provided
herein, nothing herein will be considered an election of remedies.



Governing Law; Waiver of Jury Trial. This Agreement will be governed by and
construed under the laws of the State of New York, without giving effect to
conflicts of laws principles that would require the application of the laws of
any other jurisdiction. THE PARTIES EACH HEREBY, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY DISPUTE
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING
HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.

Headings

. The titles and headings to the Sections herein are inserted for the
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. This Agreement will be
construed without regard to any presumption or other rule requiring construction
hereof against the party causing this Agreement to be drafted.



Amendments. This Agreement may not be amended or modified without the written
consent of the Company and at least a majority in interest of the Holders.

Extensions; Waivers. No waiver by any Party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence. Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement will operate as a waiver thereof, nor will any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.

Severability. The provisions of this Agreement will be deemed severable and the
invalidity or unenforceability of any provision will not affect the validity or
enforceability of the other provisions hereof; provided that if any provision of
this Agreement, as applied to any party or to any circumstance, is judicially
determined not to be enforceable in accordance with its terms, the Parties agree
that the court judicially making such determination may modify the provision in
a manner consistent with its objectives such that it is enforceable, and/or to
delete specific words or phrases, and in its modified form, such provision will
then be enforceable and will be enforced.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.

Adjustments for Stock Splits, Etc. Wherever in this Agreement there is a
reference to a specific number of shares of the Company's capital stock of any
class or series, then, upon the occurrence of any subdivision, combination or
stock dividend of such class or series of stock, the specific number of shares
so referenced in this Agreement will automatically be proportionally adjusted to
reflect the effect of such subdivision, combination or stock dividend on the
outstanding shares of such class or series of stock.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first above written.

COMPANY:

DAYSTAR TECHNOLOGIES, INC.


By: William S. Steckel



Name: William S. Steckel

Title: Chief Executive Officer

PURCHASER: HOLDER




By: /s/ Michael Moretti



Name: Michael Moretti

Title: Authorized Signatory

 

SCHEDULE I

PURCHASER

Name, Address and Facsimile Number

Mike Moretti